DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plamondon [US 2007/0206621] in view of Cartigny [US 2017/0070910] and Wu [US 2003/0110435].
As claim 1, Plamondon discloses a computer-implemented method, comprising: determining an amount of packet loss in transmitting packets to a destination computing node [Fig 8B, Par. 0230-0234 discloses a device for determining a packet loss on a connection between itself and destination]; determining, based on the amount of packet loss, a duplication pattern for a plurality of packets to be transmitted to the [Par. 0234 discloses a duplicated pattern such as 1 or 2 addition packets, is selected according to a number of packet loss], duplicating a first packet within the plurality of packets according to the duplication pattern, including generating one or more duplicates of the first packet and spacing the one or more duplicates within the plurality of packets according to the spacing between the first duplicates [Fig 7B, Ref 707, Par. 0223, devices send packets which includes original and duplicated packets such as OP1 “original packet”, DP1 “duplicated packet”, DP1, OP2, DP2, DP2 wherein space between the first duplicates being 2 packets]; transmitting the plurality of packets including the one or more duplicates of the first packet to the destination computing node [Fig 7B, Ref 709, Par. 0219, 0223 discloses sender send a stream of packets that include original packet and duplicated packet]; receiving a first acknowledgement from the destination computing node [Fig 7B, Ref 711 discloses ACK received from receiver]; and in accordance with a determination that the first acknowledgement is directed to a duplicate of the first packet [Fig 7B, Ref 713 discloses ACK belong to DP]; in accordance with a determination that a second acknowledgement has yet to be received for each of a first one or more packets within the plurality of packets transmitted prior to the duplicate of the first packet, retransmitting the first one or more packets to the destination computing node [Fig 7b, 715 discloses resending the packet if the ACK is not receive from destination for the first packet].  However, Plamondon fails to disclose what Cartigny discloses the duplication pattern includes (i) a number of candidate packets of the sequence of packets to be duplicated, (ii) a number of first duplicates of each of the candidate [0019 discloses a duplicated pattern includes a number of candidate packets of sequence of packet the be duplicated “first and second packets of the sequence of packets are selected to duplicate”, number of duplicate packets for each of candidate packet “each of first and second packets are duplicated a few times”, spacing between the first duplicated packets  “FP, FDP, FDP, middle packets, LP, LDP, LDP”, Par. 0148-0149]; duplicating a first packet within the plurality of packets according to the duplication pattern, including generating one or more duplicates of the first packet and spacing the one or more duplicates within the plurality of packets according to the spacing between the first duplicates [Par. 0019, 0148-0149 discloses a modified stream after duplicating some selected packets, original packet stream OP1,OP2,OP3 and modified packet stream with original and duplicated packet OP1, DOP1, OP2, OP3, DOP3, OP is original packet and DOP is duplicated original packet] wherein the candidate packets are distributed throughout the sequence of packets [Par. 0019, 0148-0149 discloses OP1OP2OP3 wherein OP1 and OP2 are candidate packets of the sequence packets].  However, Plamondon and Cartigny fail to disclose what Wu discloses duplicating a first packet within the plurality of packets according to the duplication pattern, including generating one or more duplicates of the first packet and spacing the one or more duplicates within the plurality of packets according to the spacing between the first duplicates is greater than zero such that the one or more duplicates are distributed throughout the sequence of packet [Par. 0069 discloses a sequence of packets such as 00 “OP1 is first packet”, 00 “OP2 is second packet”, 01 “DP1 is first duplicated first packet”, 00 “OP3 is third packet”, 10 “DP1 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for spacing the first duplicated packets such that the one or more duplicated are distributed throughout the sequence of packets as disclosed by Wu into the teaching of Cartigny such as duplicating based on a selected pattern which includes a selected packets to be duplicated, a number of duplicated for each selected packet and space between the first duplicated packet into the teaching of Plamondon.  The motivation would have been to provide a reliable transmission for important packets.
As claim 4, Cartigny discloses determining the spacing between the first duplicates based on a predetermined minimum number of non-duplicated packets to be transmitted between duplicated packets [Par. 0019, the number of intermediated packets between the first duplicated packet of the first packet and the first duplicated packet of the last packet For example, original packet stream OP1,OP2,OP3 and modified packet stream with original and duplicated packet OP1, DOP1, OP2, OP3, DOP3, spacing between the first duplicated packet of each selected packets being 2 packets, Par. 0184, OP is original packet and DOP is duplicated original packet].
As claim 6, Cartigny discloses the duplication pattern further includes a respective number of the first duplicates of each of the candidate packets [Par. 0019 discloses modified packet stream such as OP1, DOP1, OP2, OP3, DOP3, OP is original packet and DOP is duplicated original packet].
As claim 7, Plamondon discloses subsequent to retransmitting the first one or more packets to the destination computing node, determining a second amount of packet loss in transmitting the plurality of packets including the one or more duplicates of the first packet to the destination computing node [Fig 8B, Par. 0230-0234 discloses a device for determining a packet loss on a connection between itself and destination]; determining, based on the second amount of packet loss, a second duplication pattern for a second plurality of packets to be transmitted to the destination computing node as a second sequence of packets [Par. 0234 discloses a duplicated pattern is selected according to the number of packet loss], duplicating a second packet within the second plurality of packets according to the second duplication pattern, including generating one or more duplicates of the second packet and spacing the one or more duplicates within the plurality of packets according to the second spacing between the first duplicates of each of the second number of candidate packets [Fig 7B, Ref 707, Par. 0223, device send packets which includes original and duplicated packets such as P1, DP1, DP1, P2, DP2, DP2 wherein spacing between the first duplicates being 2 packets]; and transmitting the second plurality of packets including the one or more duplicates of the second packet to the destination computing node [Fig 7B, Ref 709, Par. 0219, 0223].  However, Plamondon fails to disclose what Cartigny discloses the second duplication pattern includes (i) a second number of candidate packets of the second sequence of packets to be duplicated, (ii) a second number of first duplicates of each of the second number of candidate packets, [Par. 0019 discloses a duplicated pattern includes a number of candidate packets of sequence of packet the be duplicated “first and second packets of the sequence of packets are selected to duplicate”, number of duplicate packets for each of candidate packet “each of first and second packets are duplicated a few times”, spacing between the first duplicated packets  “P1 “first packet”, DP1, DP1, middle packets, LP “last packet” , DLP, DPL”, Par. 0148-0149]; duplicating a second packet within the second plurality of packets according to the second duplication pattern, including generating one or more duplicates of the second packet and spacing the one or more duplicates within the plurality of packets according to the second spacing between the first duplicates of each of the second number of candidate packets [Par. 0019, 0148-0149 discloses a modified stream after duplicating some selected packets, original packet stream OP1,OP2,OP3 and modified packet stream with original and duplicated packet OP1, DOP1, OP2, OP3, DOP3, OP is original packet and DOP is duplicated original packet]. However, Plamondon and Cartigny fail to disclose what Wu discloses duplicating a first packet within the plurality of packets according to the duplication pattern, including generating one or more duplicates of the first packet and spacing the one or more duplicates within the plurality of packets according to the spacing between the first duplicates is greater than zero such that the one or more duplicates are distributed throughout the sequence of packet [Par. 0069 discloses a sequence of packets such as 00 “OP1 is first packet”, 00 “OP2 is second packet”, 01 “DP1 is first duplicated first packet”, 00 “OP3 is third packet”, 10 “DP1 is second duplicated first packet” and 00 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for spacing the first duplicated packets such that the one or more duplicated are distributed throughout the sequence of packets as disclosed by Wu into the teaching of Cartigny such as duplicating based on a selected pattern which includes a selected packets to be duplicated, a number of duplicated for each selected packet and space between the first duplicated packet into the teaching of Plamondon.  The motivation would have been to provide a reliable transmission for important packets.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
.
Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmondon, Cartigny and Wu as applied to claims 1 above, and further in view of Wu [US 2011/0142034].
As claim 2, Palmondon, Cartigny and Wu fail to disclose what Wu ‘034 discloses calculating the number of candidate packets as a predetermined percentage of the amount of packet loss [Par. 0007 and 0013, determining the number of candidate packets based on the packet loss].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting number of packets to be duplicated as disclosed by Wu into the teaching of Palmondon, Cartigny and Wu.  The motivation would have been to improve the quality of system.
As claim 3, Palmondon, Cartigny and Wu fails to disclose what Wu ‘034 in accordance with a determination that the amount of packet loss is more than a predetermined threshold, capping the number of candidate packets at a predetermined maximum value [Par. 0013, after packet loss rate over threshold then increasing number of selected packets to be duplicated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for capping number of packets to be duplicated as disclosed by Wu into the teaching of Palmondon, Cartigny and Wu.  The motivation would have been to improve the quality of system.

As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmondon, Cartigny and Wu as applied to claims 1 above, and further in view of Roskind [US 8964543].
As claim 5, Palmondon, Cartigny and Wu fail to disclose what Roskind discloses duplicating the first packet after the sequence of packets [Abstract, duplicated packet after a sequence of packet transmitted such as other packet such as Nth packet].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for duplicating any packets in the sequence as disclosed by Roskind into the teaching of Palmondon and Cartigny.  The motivation would have been to improve the quality of system.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414